Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Information Disclosure Statement of 4/17/20 has not been signed by applicant’s representative as required by 37 CFR 1.33,10.18.


Claim Rejections - 35 USC § 103
Claim 1-9,12,14,29,30,31,37,38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lisy et al (9,579,060) and Jonnada et al (2016/0089047).
1. (Currently Amended) A method of obtaining an electrocardiogram for a subject, the method
comprising:
receiving electrical signals from at least two sensors, the at least two sensors
including at least two electrodes, in which all of the at least two electrodes
are head-mounted electrodes; (see at least abstract and figures 1a-1c of Lisy)
analyzing said electrical signals over a plurality of cardiac cycles to
derive a composite electrocardiogram with shape and timing information
for each of the P-, Q-, R-, S- and T-waves available for the subject. (Lisy teaches analyzing ECG waveforms for peaks and interpeak distances, see at least col. 51:60 to col 52:4.  Although Lisy is considered to teach analyzing all peaks (PQRST), Jonnada is used to more clearly teach the commonality of analyzing the PQRST portions of the ECG, see at least ¶34,35,46,50,52 where it is taught that timing of onset and amplitudes are determined for various portions of the Ecg.  Further, an average, or composite, signal is taken.  It would have been obvious to analyze such portion of the ECG since it is well known that such analysis reveals various health conditions of the patient, and taking a average, or composite of the Ecg would produce a better ECG in that it would smooth out the signals and help remove outliers that corrupt the results)

2. (Original) The method of claim 1, in which the composite electrocardiogram is obtained using
signals only from head-mounted sensors. (see at least figure 1a-1c of Lisy)

3. (Original) The method of claim 1 in which the received electrical signals from the at least two
sensors derive from a left in-ear electrode and from a right in-ear electrode. (see at least figures 1c-1c of Lisy and col. 51:5-25)

4, (Currently Amended) The method of claim 2 in which the received electrical signals further
include electrical signals from first and second head-mounted electrodes, and at least a third head-mounted electrode. (see at least col. 51:34-48 of Lisy.  The user if free to use as many electrodes as deemed appropriate)

5. (Currently Amended) The method of claim 4 in which the third head-mounted electrode
comprises an electrode disposed on a head in a position selected from the
group consisting of: jaw, mastoid, concha, and forehead. (see at least col 49:38 to col. 51:48 of Lisy)

6. (Currently Amended) The method of claim [[3]] 4 in which the received electrical signals further include electrical signals from the third head-mounted electrode disposed within a left
ear or the a right ear canal. (see aleast col. 47:36-65 of Lisy)

7. (Currently Amended) The method of claim 1 in which the at least two electrodes comprise
electrodes that are disposed symmetrically on opposite sides of  a sagittal plane to serve as a proxy for a body-mounted Lead I ECG electrode array. (the electrodes of Lisy are located in symmetrically opposite positions, col. 47:37-61, thus serving a proxy of Lead 1 ecg.  Also, the skilled artisan would be familiar with positioning for a body mounted lead 1.)

8. (Currently Amended) The method claim 1 in which analyzing said
electrical signals comprises:
determining locations of R-waves in the electrical signals corresponding to plural
cardiac cycles; based on the R-wave locations, aligning multiple sets of data samples, each set of data samples corresponding to a cardiac cycle;
combining the multiple data samples over the plural cardiac cycles to resolve any
P-, Q-, S- and T-waves in the received electrical signals. (Lisy is silent as to locating R waves.  However, Jonnada teaches locating R weaves, see at least ¶41,42.  To locate R waves, and to align multiple sets of samples would merely yield predictable results.  Aligning multiple sets of data would help to make sure the onsets of the other waveforms, (P,S,T etc.) are aligned properly to make a composite of average signal and to provide for filtering out any unwanted noise, as done in Jonnada.)

9. (Currently Amended) The method of claim 8 in which the locations of R-waves in the electrical signals are at_least_partially determined by matching successive data samples against a predetermined template, by finding positions of maxima in the electrical signals, or based on the determined location of a previous R-wave.  (as mentioned supra, Jonnada teaches determining R wave locations,¶41.  The other method steps, such as template matching, are also well known in the art, and their use would have been obvious)

12. (Original) The method of claim 1 in which the at least two sensors include at least two
electrodes and at least one additional sensor. (see at least col. 41:37-65 and col. 50:48-65 of Lisy)

14. (Currently Amended) The method of claim 12 in which the at least one additional
sensor comprises at least one non-electrode sensor, mechanical sensor, acoustic sensor, optical
sensor or microphone. (see at least col. 48:60-66 of Lisy)


29. (Currently Amended) The method of claim 1, in which the at least two electrodes comprise
electrodes that are disposed on opposite sides of the a coronal plane to serve as a proxy for front-to-back electrocardiogram.  (the electrodes of Lisy can be disposed at any location desired.  One of ordinary skill in the art would understand that front and back Ecg are well know, and thus can be replicated using the electrode of Lisy, yielding merely predictable results)

30. (Currently Amended) The method of claim 1, comprising wherein receiving electrical signals
from _at least two sensors, the at least two sensors including at least two electrodes, comprises
receiving electrical signals from a plurality of pairs of electrodes, each pair of electrodes defining a channel signal[[;]], and the method further comprises:
generating a combined channel from the plurality of channel signals; and

combined channel.  (such step is considered to have been obvious in that Lisy can use at least four electrodes; col. 50:48-55.  To make them into tow pair of electrodes so that channels are formed would merely yield predictable results and would mimic what is ordinarily done in standard Ecg performance.  No unpredictable results would occur from forming two channels, but rather a more complete and accurate picture of the patient’s Ecg would be obtained.)

31. (Currently Amended) A processing module for obtaining an electrocardiogram-—EGG, of a
subject, configured to:
receive electrical signals from at least two sensors, the at least two head-mounted
sensors including at least two electrodes, in which the at least two electrodes
are all head-mounted electrodes; (see at least abstract and figures 1a-1c of Lisy)
analyse analyze said electrical signals to resolve shape and timing information for
each of the P-, Q-, R-, S- and T-waves available for the subject over a
number of cardiac cycles, to derive a composite electrocardiogram. (Lisy teaches analyzing ECG waveforms for peaks and interpeak distances, see at least col. 51:60 to col 52:4.  Although Lisy is considered to teach analyzing all peaks (PQRST), Jonnada is used to more clearly teach the commonality of analyzing the PQRST portions of the ECG, see at least ¶34,35,46,50,52 where it is taught that timing of onset and amplitudes are determined for various portions of the Ecg.  Further, an average, or composite, signal is taken.  It would have been obvious to analyze such portion of the ECG since it is well known that such analysis reveals various health conditions of the patient, and taking a average, or composite of the Ecg would produce a better ECG in that it would smooth out the signals and help remove outliers that corrupt the results)


comprising:
receiving electrical signals from at least three sensors, the at least three sensors
including at least three electrodes, in which all of the at least three electrodes
are positioned on a head of the subject and define a plurality of pairs of
electrodes, each pair of electrodes defining a channel signal; (see at least abstract and figures 1a-1c of Lisy.  Further, Lisy teaches using at least four electrodes , col. 50:48-55.  As mentioned supra, to make each pair a channel would have been obvious since that is what is done under normal ecg.   Multiple channels would produce the predictable result of giving a more compete picture of the patient’s Ecg.)
analyzing said electrical signals over a plurality of cardiac cycles to
derive an electrocardiogram with shape and timing information for each of
the P-, Q-, R-, S- and T-waves available for the subject.  (Lisy teaches analyzing ECG waveforms for peaks and interpeak distances, see at least col. 51:60 to col 52:4.  Although Lisy is considered to teach analyzing all peaks (PQRST), Jonnada is used to more clearly teach the commonality of analyzing the PQRST portions of the ECG, see at least ¶34,35,46,50,52 where it is taught that timing of onset and amplitudes are determined for various portions of the Ecg.  Further, an average, or composite, signal is taken.  It would have been obvious to analyze such portion of the ECG since it is well known that such analysis reveals various health conditions of the patient, and taking a average, or composite of the Ecg would produce a better ECG in that it would smooth out the signals and help remove outliers that corrupt the results)


38. (Original) The method of claim 37 in which all of the at least three electrodes are positioned
(see at least col. 47:58-60 where it is taught that a third electrode can be in the earbuds; see also figure 1a of Lisy)




Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lisy et al (9,579,060) and Jonnada et al (2016/0089047), and further in view of Manning et al (WO 01/66011), submitted by applicant.
13. (Currently Amended) The method of claim 12 in which a potential time window for the R-
waves for each of the number plurality of cardiac cycles is determined using a signal from the at least one additional sensor. (Lisy is silent as to using a time window.  However, Manning teaches determining a time window using a signal from a PPU sensor, see at least page 14:3-14.  It would have been obvious to use such with the device of Lisy since it would merely yield predictable results)



Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lisy et al (9,579,060) and Jonnada et al (2016/0089047),and further in view of Messerschmidt (2014/0051939),submitted by applicant.
17. (Currently Amended) The method of claim [[15]] 14 in which  time difference between
features in the electrocardiogram and the additional sensor [[is]] are used to calculate the pulse
(Lisy is silent as to determining pulse wave velocity.  Messerschmidt teaches using a sensor to determine blood pulse timing, see at least ¶54.  To use such with the device of Lisy would have been obvious since it would merely yield predictable results.)


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lisy et al (9,579,060) and Jonnada et al (2016/0089047),and Messerschmidt (2014/0051939) and further in view of Furness et al (2017/0258336).
18. (Currently Amended) The method of claim 17 in which the pulse wave velocity is used to
calculate arterial stiffness. (although Messerschmidt teaches obtaining blood pressure, it is silent as to arterial stiffness.  However, Furness teaches arterial stiffness is an important parameter to determine, see at least ¶62.  It would have been obvious to determine arterial stiffness since it would merely yield predictable results)

Claim 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lisy et al (9,579,060) and Jonnada et al (2016/0089047) and further in view of Furness et al (2017/0258336).
19. (Currently Amended) The method of claim [[15]] 14 in which the additional sensor is used to obtain a pulse waveform. (Jonnada is silent as to a pulse waveform.  However, Furness teaches the commonality of obtaining a pulse waveform, see at least ¶62.  It would have been obvious to obtain a pulse waveform since they are common in the art and would yield merely predictable results)

20. (Original) The method of claim 19 in which the pulse waveform is used to calculate arterial
(As mentioned in claim 19, Furness teaches arterial stiffness is an important parameter to determine, see at least ¶62.  It would have been obvious to determine arterial stiffness since it would merely yield predictable results)

21. (Currently Amended) The method of claim 1 in which cardiovascular parameters are calculated using a waveform of at least one signal modality and/or the time differences between features in at least two modalities by applying deterministic-, or machine-learning techniques. (Lisy is silent as to machine learning.  However, Furness teaches machine learning, see at least the abstract and ¶17.  To use machine learning would have been obvious since it would provide an efficient and fast way to calculate cardiovascular parameters, as is known in the art.)

Claim 22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lisy et al (9,579,060) and Jonnada et al (2016/0089047) and further in view of Lin et al (2016/0089086).
22. (Currently Amended) The method of claim 14, in which the at least one additional sensor
comprises a non-electrode sensor, and a signal from the non-electrode sensor is used to denoise the measured electrocardiogram. (Lisy is silent as t denoising.  However, Lin teaches denoising using an acceleration sensor, see at least the abstract.  To use such with the device of Lisy would have been obvious since it would merely yield predictable results and help reduce noise from the Ecg in a well known manner)


Claim 23,24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lisy et al (9,579,060) and Jonnada et al (2016/0089047) and further in view of  Kim et al (2006/0074331).
23. (Currently Amended) The method of claim 1, further comprising automatically comparing the composite electrocardiogram with one or more template patterns associated with [[a]] one or more known cardiovascular states in order to determine whether the composite electrocardiogram corresponds to [[a]] one of the known cardiovascular states.  (Lisy is silent as to template matching.  However, Kim teaches comparison to a template, see at least the abstract.  To use such with the device of Lisy would have been obvious since it would merely yield predictable results)

24. (Currently Amended) The method of claim 23, in which the one or more known cardiovascular states comprise one or more known cardiovascular diseases or irregularities, or a healthy state. (As mentioned supra, Kim teaches comparison with templates, such templates represent known cardiovascular diseases such as arrhythmia.)


Claim 27  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lisy et al (9,579,060) and Jonnada et al (2016/0089047) and further in view of  Farrugia et al (WO 2012/068613),submitted by applicant.
27. (Currently Amended) The method of claim 1, further comprising:
applying an algorithm to register the subject’s normal cardiac cycle; and
comparing the normal cardiac cycle with an ECG electrocardiogram for a
subsequent cycle in order to identify any deviations from the normal cardiac
(Lisy is silent as to the above subject matter. However, Farrugia teaches such comparing with a subsequent Ecg, see at least ¶44.  It would have been obvious to use such teachings of Farrugia with the device of Lisy since it would merely yield predictable results.)



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott M. Getzow/Primary Examiner, Art Unit 3792